SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Emerging Markets Equity Fund The following information replaces the existing disclosure contained under the “Portfolio Manager(s)” sub–heading ofthe“MANAGEMENT” section of the fund’s prospectus: Rainer Vermehren, Director. Portfolio Manager of the fund. Joined the fund in 2009. The following information replaces the existing disclosure contained under the “MANAGEMENT” sub–heading of the “FUNDDETAILS” section of the fund’s prospectus: Rainer Vermehren, Director. Portfolio Manager of the fund. Joined the fund in 2009. · Portfolio manager for Emerging Markets Equity and Germany Funds; CIO DIMA Branch: Frankfurt. · Joined Deutsche Asset Management in 1997 after threeyears as assistant to fund manager in LatinAmerican equities at Morgan Stanley, New York. · BA, Towson University; MBA, Fordham University. Please Retain This Supplement for Future Reference. March 25, 2011 PROSTKR-49
